DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 5-6 of Remarks, filed 08/29/2022, with respect to 35 U.S.C. 112(a) rejections of claim 3 have been fully considered and are persuasive.  The 112(a) rejection of claim 3 has been withdrawn. 
Applicant’s arguments with respect to claim 3 under 35 U.S.C. 103 regarding the newly amended limitation of “the robot selection section selects the autonomous mobile robot with a smallest remaining battery amount that exceeds an amount required to move to the waiting area nearest to the destination after guiding the user to the destination among the plurality of autonomous mobile robots as the autonomous mobile robot to quide the user” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument that Ramanujam fails to disclose or suggest “a robot selection section that selects at least one of a plurality of autonomous mobile robots” (see pages 9-11 of Remarks), the claim does not disclose how the distance between the destination and a waiting area nearest to the destination affects the selection of one autonomous mobile robot over other autonomous mobile robots. Therefore, the selection of any autonomous mobile robot would be sufficient for traveling to the waiting area nearest to the destination after guiding the user to the destination. In this instant, Ramanujam teaches instructing/selecting an autonomous vehicle to drop off a user at a destination, and to determine a parking space/waiting area closest to the destination. Furthermore, Sisbot teaches a selection of available autonomous mobile robots to guide the user to the destination. Hence, Applicant’s arguments are not persuasive. 
Regarding Applicant’s argument that the cited prior art references do not teach or suggest the limitations of claim 6, including determining the operation route of the second autonomous mobile robot based on the environment recognized by a camera of the first autonomous mobile robot (see page 12 of Remarks) , Sisbot teaches each autonomous mobile robot is configured with a camera to recognize its environment. Sisbot does not teach transmitting the data captured by the camera of a first autonomous mobile robot to a second autonomous mobile robot such that the second autonomous mobile robot determines its operation route using the captured data of the first autonomous mobile robot. To overcome this deficiency, Sabe is cited to modify the teachings of Sisbot to teach transmission of data of a first robot to a second robot so that the second robot can determine its operation route using the transmitted data. Hence, the current claim language does not distinguish the limitations of claim 6 over the cited prior art. See a fully laid out rejection of claim 6 below. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sisbot et al. (US 2017/0285635 A1), hereinafter Sisbot, in view of Ramanujam (US 2015/0346727 A1), and further in view of Furuhata (JP2015087799A).
a.	Regarding claim 3, Sisbot teaches:
	A robot guidance system comprising:
	a plurality of autonomous mobile robots (Abstract, “a robot network comprising a plurality of robot units capable of providing navigational guidance to patrons requesting navigational assistance.”) which are driven by an internal battery ([0057], “For instance, a robot unit 102, may, at regular intervals, transmit its geolocation to the PCTA 216 and/or other operational parameters (e.g.,…charge level, etc.”) – A robot having a charge level indicates that it is driven by an internal battery), and in a state of not guiding a user, stand by at one of a plurality of waiting areas ([0056], “The grid map may reflect the user(s)' location(s), the availability of each of the robot units 102…Availability may mean that a given robot unit 102 may be idle”), and when a destination of the user is recognized, move from the waiting area to guide the user to the destination ([0054]-[0057]);
	a reception apparatus (Fig. 1, client devices 132 and guidance engine 112 installed on client devices 132) which is provided separately from the plurality of autonomous mobile robots and recognizes the destination ([0053], “An example user interface generated by the interface module 220 allows the user to input various information, including, for example, a request for navigation assistance, a start point (e.g., the user’s current or expected location), an intermediate destination, a final destination, etc.”; [0054], “the PCTA 216 receives an escort request for navigating a patron to a certain destination.”); 
	 a robot management unit which recognizes a state of each of the plurality of autonomous mobile robots ([0051], “the PCTA 216 may continually receive the current status of each of the robot unit(s) 102 in service”) and manages availability of each of the plurality of autonomous mobile robots based on the recognized destination ([0060], “As depicted, the user data 228 may include, but is not limited to, user identifiers and corresponding start locations, destinations, current locations, etc., for the patrons requesting and/or receiving service. The user data 227 may further include a Boolean (e.g., flag) describing whether the patrons have been picked up (e.g., are in-route), identifiers of the robot unit(s) 102 assigned to service the patrons, estimated remaining time to the destination, and wait time to be picked-up (as applicable).”) and the recognized state ([0056], “The PCTA 216 may store and maintain collectively as map data 224, robot data 226, and user data 228, a grid map (e.g., a multidimensional (e.g., 2D) grid map) based on status data received from robot units 102./ The grid map may reflect the user(s)’s location(s), the availability of each of the robot units 102, and the time required for each robot unit 102 to reach the user…Availability may mean that a given robot unit 102 may be idle, may be in user but accommodate additional patrons, may be available to service a particular route portion, etc.”); 
	a movement characteristic storage section which stores a movement characteristic that is a characteristic including a remaining battery charge amount of each of the plurality of autonomous mobile robots ([0057], “For instance, a robot unit 102, may, at regular intervals, transmit its geolocation to the PCTA 216 and/or other operational parameters (e.g.,…charge level, etc.)”);
	a robot selection section which selects at least one of the plurality of autonomous mobile robots as the autonomous mobile robot to guide the user ([0056], “In block 306, the PCTA 216 select an available robot unit 102”), based on a distance to the destination recognized by the reception apparatus ([0060], “The user data 228 may further include…estimated remaining time to the destination; [0061], “the PCTA 216 guides the patron toward the requested destination using the robot unit 102 (e.g., by instructing the actuator controller 106 to move the robot unit 102 along the path toward the requested destination by controlling the actuator(s) 108 accordingly.”)…
	Sisbot fails to specifically teach a robot selection section which selects at least one of the plurality of autonomous mobile robots as the autonomous mobile robot to guide the user based on a distance between the destination and a waiting area nearest to the destination among the plurality of waiting areas, and the waiting area determination section determines the waiting area nearest to the destination as a waiting area where the autonomous mobile robot which guided the user is caused to stand by after the guide.
	However, in the same field of endeavor, Ramanujam teaches a robot selection section which selects the autonomous mobile robot to guide the user based on a distance between the destination ([0016], “drop off area”) and a waiting area nearest to the destination ([0016], “parking areas located closest to the preselected location”) among the plurality of waiting areas ([0016], “the autonomous vehicle may exit the drop off area after dropping off the passengers and search for an available parking space to park the autonomous vehicle. The autonomous vehicle may select a parking area that potentially has available parking spaces to park the autonomous vehicle using a set of parking rules. For example, the parking rules may indicate that parking areas with parking spaces that are free of cost and within a defined distance from the preselected location are assigned a first priority level…In addition, the parking rules may indicate that parking areas located on a particular street or neighborhood, or located closest to the preselected location, may be assigned a certain priority level.”; [0020], “the autonomous vehicle may receive a message when the user is ready to be picked up. For example, the autonomous vehicle may receive the message from the user's mobile device. The autonomous vehicle may acknowledge that the message was received from the user's mobile device. In addition, the autonomous vehicle may send an estimated amount of time for the autonomous vehicle to arrive at the user's location. The autonomous vehicle may exit the parking space and drive to pick up the passengers. In one example, the autonomous vehicle may return to the drop off area where the autonomous vehicle previously dropped off the user.” – The autonomous vehicle is instructed to pick up the user at the drop off location from the closest parking location that the autonomous vehicle has been parked at after dropping off the user at the drop off location). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sisbot to select the autonomous mobile robot to guide the user based on a distance between a destination and a nearest waiting area, wherein the nearest waiting area is a waiting area where the autonomous mobile robot which guided the user is caused to stand by after the guide, as taught by Ramanujam. Such modification reduces a waiting time of a user after leaving the destination.  
The combination of Sisbot and Ramanujam fails to specifically teach wherein the robot selection section selects at least one of the plurality of autonomous mobile robots as the autonomous mobile robot to guide the user based on the remaining battery charge amount of each of the plurality of autonomous mobile robots, and the robot selection section selects the autonomous mobile robot with a smallest remaining battery amount that exceeds an amount required to move to a location among the plurality of autonomous mobile robots as the autonomous mobile robot to guide the user. 
However, in the same field of endeavor, Furuhata teaches wherein the robot selection section selects at least one of the plurality of (vehicles) as the vehicle to guide the user based on the remaining battery charge amount of each of the plurality of (vehicles) (Fig. 1, [0011]-[0013]), and 
the robot selection section selects the (vehicle) with a smallest remaining battery amount that exceeds an amount required to move to a location among the plurality of (vehicles) as the (vehicle) to guide the user (Fig. 1, [0011]-[0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sisbot, as modified by Ramanujam, to select the autonomous mobile robot with a smallest remaining battery amount that exceeds an amount required to move to a location among the plurality of autonomous mobile robots as the autonomous mobile robot to guide the user, as taught by Furuhata, wherein the location is the waiting area nearest to the destination after guiding the user to the destination as taught in the combination of Sisbot and Ramanujam. Such modification reduces the amount of times to recharge the autonomous mobile robots. 

7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisbot, as modified by Furuhata and Ramanujam, in view of Suzuki (JP 2009057197 A).
Regarding claim 5, Sisbot further teaches a plurality of the reception apparatuses (Fig. 1, client devices 132 and guidance engine 112 installed on client devices 132).
Sisbot fails to specifically teach a number-of-uses recognition and estimation section which recognizes respective numbers of past uses of the reception apparatuses, or estimates respective numbers of predicted uses of the reception apparatuses; and a waiting area determination section which determines, based on the numbers of uses, a waiting area where each of the plurality of autonomous mobile robots is caused to stand by among a plurality of the waiting areas, and the number of the autonomous mobile robots caused to stand by in each of the plurality of waiting areas.
However, in the same field of endeavor, Suzuki teaches a number-of-uses recognition and estimation section which … estimates respective numbers of predicted uses of the reception apparatuses [0043], “First, the number of elevator hall users on each floor per unit time is detected for each time zone of day attendance hours, daytime hours, and leaving work hours (step S1). Next, demand prediction by zone and time zone is performed (S2), and a demand prediction table 12 is created (S3). Thereafter, the number of cars waiting in each zone is determined based on the demands in the demand prediction table 12 (S4),”),
wherein the waiting area determination section determines, based on the numbers of uses, the a waiting area where each of the plurality of autonomous mobile robots is caused to stand by among the plurality of the waiting areas ([0013], “Demand prediction means for predicting the demand amount of each zone when a plurality of floors constituting the building are divided into a plurality of zones, car zone standby means for causing each car not in response to a call to wait in each zone, and demand prediction”; [0031], “When the creation of the demand prediction table 12 is completed, the zone-by-zone standby unit setting unit 13 and the entire building standby interval setting unit 14 are activated to create the car standby table 15 shown in FIG.”), and the number of the autonomous mobile robots caused to stand by in each of the plurality of waiting areas ([0032], “For example, in the attendance hours (8:00 to 10:00), the “four” car standby is set for the “large” demand amount GZT in the A zone 4a, and the demand amount GZT in the B zone 4b. Is “medium”, “2” is set as the waiting for the car, and the demand amount GZT of the C zone 4c is “small”, so that no car is on standby.”).
It would have bene obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sisbot, as modified by Furuhata and Ramanujam, to determine a waiting area where each of the plurality of autonomous mobile robots is caused to stand by among a plurality of waiting areas and determine a number of autonomous mobile robots caused to stand by in each of the plurality of waiting areas, as taught by Suzuki. This modification results in a system that assign mobile robots to waiting areas with a high demand of uses, thus reducing waiting time for users. 

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sisbot, as modified by Furuhata and Ramanujam, in view of Sabe (JP 2001212782 A).
Regarding claim 6, Sisbot further teaches:
an operation route determination section which determines an operation route of each of the plurality of autonomous mobile robots ([0061], “Upon reaching the patron's location, the interface module 222 engages, in block 312, the patron and then, in block 314, the PCTA 216 guides the patron toward the requested destination using the robot unit 102 (e.g., by instructing the actuator controller 106 to move the robot unit 102 along the path toward the requested destination by controlling the actuator(s) 108 accordingly)”; [0074], “Upon receiving a request from the patron 130, the guidance engine 112 calculates, for each robot unit 102, different navigation paths and the time each navigation path requires to reach the patron 130.”), 
wherein the plurality of autonomous mobile robots include a first autonomous mobile robot and a second autonomous mobile robot ([0032], “the system 100 may include any number of robot units 102, as reflected by robot units 102a, 102b, . . . 102n.”), 
the first autonomous mobile robot includes a camera which recognizes an environment around the first autonomous mobile robot ([0034], “The sensor(s) 104 include sensing device(s) that are capable of detecting the state of the robot unit 102, its components, and/or its environment. Non-limiting example sensing device(s) include a … 2D camera, 3D camera, time of flight (TOF) camera, stereo camera,….”), and 
the operation route determination section determines the operation route of the second autonomous mobile robot, based on the destination recognized by the reception apparatus ([0061], “the PCTA 216 guides the patron toward the requested destination using the robot unit 102 (e.g., by instructing the actuator controller 106 to move the robot unit 102 along the path toward the requested destination by controlling the actuator(s) 108 accordingly).” …
Sisbot fails to specifically teach the operation route determination section determines the operation route of the second autonomous mobile robot, based on the destination recognized by the reception apparatus and the environment recognized by the sensor of the first autonomous mobile robot.
However, in the same field of endeavor, Sabe teaches the operation route determination section determines the operation route of the second autonomous mobile robot, based on the environment recognized the first autonomous mobile robot ([0076], “In the first robot device 1a, the map information producing means 10 produces map information based on the position information obtained by the position detecting means 9 when the self is moving, for example, when the map information making means 10 is randomly moving. To do. Specifically, map information including information on the detected obstacle is created.”; [0077], “The first robot device 1a sends the map information created by the map information creating means 10 to the second robot device 1b by the sending means 6.”; [0078], “The second robot device 1b having received the map information has its own movement operation controlled by the control means 5 and moves to the target object based on the received map information. Specifically, the second robot device 1b avoids the obstacles such as the desk 301 and the cushion 303 based on the information of the current position and the map information detected by the position detecting means 9, or their positions. Based on, move to the target.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sisbot, as modified by Furuhata and Ramanujam, to determine an operation route of the second autonomous mobile robot based on the environment recognized by the sensor of the first autonomous mobile robot, as taught by Sabe. This modification allows the robot to navigate to the requested destination without colliding with obstacles obstructing the movement path. 

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sisbot, as modified by Furuhata and Ramanujam, in view of Handa et al. (JP2006198730A).
Regarding claim 7, Sisbot further teaches:
an operation route determination section which determines an operation route of each of the plurality of autonomous mobile robots ([0061], “Upon reaching the patron's location, the interface module 222 engages, in block 312, the patron and then, in block 314, the PCTA 216 guides the patron toward the requested destination using the robot unit 102 (e.g., by instructing the actuator controller 106 to move the robot unit 102 along the path toward the requested destination by controlling the actuator(s) 108 accordingly)”; [0074], “Upon receiving a request from the patron 130, the guidance engine 112 calculates, for each robot unit 102, different navigation paths and the time each navigation path requires to reach the patron 130.”); and 
a sensor which recognizes an environment around the operation route ([0034], “The sensor(s) 104 include sensing device(s) that are capable of detecting the state of the robot unit 102, its components, and/or its environment.”), 
wherein the plurality of autonomous mobile robots include a first autonomous mobile robot 1 (Fig. 7) and a second autonomous mobile robot 2 or 3 (Fig. 7) to guide the user by taking over from the first autonomous mobile robot (Fig. 7, [0080], “The guidance engine 112 evaluates the destinations of patrons A and B (relative to the navigation paths of the other robots (714 and 716)), and determines that patrons A and B may be guided together by robot 1 along 704 to S4, and then transferred to different robots (2 and 3) and an intermediate point (S4).”), and 
…
Sisbot fails to specifically teach when an environment that does not hinder a movement of the user and hinders a movement of the third autonomous mobile robot is recognized around the operation route of the third autonomous mobile robot, the operation route determination section determines the operation route of the fourth autonomous mobile robot such that the fourth autonomous mobile robot moves to a position past the environment.
However, in the same field of endeavor, Handa teaches when an environment that does not hinder a movement of a user and hinders a movement of a first autonomous mobile robot is recognized around an operation route of the first autonomous mobile robot ([0032] indicates that the reception robot cannot enter the elevator but can guide the visitor to the elevator, and the visitor enters the elevator to get to 3rd floor), an operation route determination section determines an operation route of a second autonomous mobile robot such that the second autonomous mobile robot moves to a position past the environment ([0032], “When the visitor's purpose is a visit, the reception robot utters “Please come to the 3rd floor with that elevator” and sends a call command (GO TO 1F) to the elevator control server 6 to the guidance robot … Further, after receiving the notification of movement completion from the elevator control server 6 to the designated floor (here, 1F), the reception robot transports visitors to the elevator control server 6 so as to move to the 3F reception floor after a predetermined time has elapsed … The guidance robot that has received the guidance command moves to the front of the elevator on the 3rd floor reception floor and waits until the elevator door opens. When the distance sensor installed on the robot detects that the elevator door has been opened, the guidance robot says "Let's come. I will guide you" along with a predetermined manipulator action.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sisbot, as modified by Furuhata and Ramanujam, to select a second robot to guide the user to the requested destination in a case that the first robot is restricted to move in a specified environment, as taught by Handa. This modification ensures efficiency of a complete guidance from a start location to a requested destination without leaving the user to navigate on his or her own. 

14.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sisbot, as modified by Furuhata and Ramanujam, in view of Yamada (JP 2008151531A).
Regarding claim 8, Sisbot does not specifically teach a number-of-settings accumulation section which accumulates the number of times each of a plurality of points is set as the destination of the user.
However, Yamada teaches a number-of-settings accumulation section which accumulates a number of times each of a plurality of points is set as the destination of the user ([0005], “The center device holds a search table indicating correspondence between the destination information and the set number of times corresponding to the number of times of receiving the destination information from the vehicle navigation device, and receives the destination information from the vehicle navigation device. The set number of times is updated each time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sisbot, as modified by Furuhata and Ramanujam, to accumulate the number of times each of a plurality of points is set as the destination of the user, as taught by Yamada, in order to determine popularity of destinations and recommend users of a destination with a highest popularity. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664